DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 4-5, the claim recites, “The process of claim 1 wherein a rare earth metal…”, and “The process of claim 1 wherein a related transition metal…” respectively. However, the examiner is unsure if this is an addition rare earth or transition metal, or if this is the same transition metal as recited within claim 1, step b. Until further clarification the claims will be interpreted to be further limiting step b from claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki (U.S. Patent No. 5,131,126, previously cited) in view of Kerber (U.S. Patent No. 8,568,538, previously cited). 

Regarding Claim 1, Katsuki teaches a process for removing oxides from annealed stainless steel (abstract). Katsuki teaches providing a stainless steel strip having at least one surface and annealing said stainless steel strip (column 3, lines 16-24). Katsuki teaches removing oxides formed during the annealing step by brushing at least one surface (column 3, lines 29-33). 
However, Katsuki does not teach a step of applying a rare earth metal or related transition metal to at least one surface before an annealing step. 
Kerber teaches a nanoparticle surface treatment for stainless steels (abstract; column 9, lines 8-10). Kerber teaches applying a rare earth metal or related transition metal to at least one 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuki with the concepts of Kerber with the motivation of allowing for heat treatment at atmospheric pressures and enabling difficult or impossible applications. 
Regarding Claim 4, Kerber teaches the rare earth metal being applied to at least one surface being yttrium, yttrium oxide, cerium, cerium oxide, lanthanum, and lanthanum oxide (column 9, lines 1-5). Kerber teaches this feature, in part, allows for heat treatment at atmospheric pressure without risking damaging oxidation, in addition to enabling applications that would be difficult or otherwise impossible should post-treatment (e.g., pickling) be required (column 10, lines 33-40). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuki with the concepts of Kerber with the motivation of allowing for heat treatment at atmospheric pressures and enabling difficult or impossible applications. 
Regarding Claim 5, Kerber teaches a transition metal being applied to at least one surface being zirconium and zirconium oxide (column 9, lines 1-5). Kerber teaches this feature, in part, allows for heat treatment at atmospheric pressure without risking damaging oxidation, in addition to enabling applications that would be difficult or otherwise impossible should post-treatment (e.g., pickling) be required (column 10, lines 33-40). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuki with the concepts of Kerber with the motivation of allowing for heat treatment at atmospheric pressures and enabling difficult or impossible applications. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuki (U.S. Patent No. 5,131,126, previously cited) in view of Kerber (U.S. Patent No. 8,568,538, previously cited) as applied to claim 1 above, and further in view of Panier (U.S. 2017/0029918, previously cited). 

Regarding Claim 3, Katsuki nor Kerber teach a step of employing a finishing roll after the brushing operation that imparts an appearance similar to polished stainless steel. 
Panier teaches a method for manufacturing a steel strip having variable thicknesses (abstract). Panier teaches a finishing step of which is intended to impart the appearance of polished stainless steel (paragraph [0076]). Panier teaches this process limits defects, and removes oxide residues (paragraphs [0076]-[0077]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuki in view of Kerber with the concepts of Panier with the motivation of limiting defects and removing oxide residues. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claim 1 under 35 U.S.C. § 102(a)(1) over Katsuki (U.S. Patent No. 5,131,126) have been fully considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record. 
Applicant’s arguments regarding the rejection of Claims 2, and 3 under 35 U.S.C. § 103 over Kerber (U.S. Patent No. 8,568,538), and Panier (U.S. 2017/0029918) have been fully considered but are not persuasive. 
Applicant argues that Katsuki teaches away by using chloride. The examiner is not persuaded by this argument as Katsuki does not explicitly teach away from the use of a rare earth or transition metal. Additionally, the examiner respectfully points out that Kerber is relied upon to teach this limitation. 
Applicant argues that Kerber does not teach that any oxides can be removed by brushing. The examiner respectfully points out that Panier is relied upon to teach this limitation. 
Applicant argues that one of ordinary skill would not combine Panier with Kerber or Katsuki. The examiner is not persuaded by this argument and respectfully points out that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuki with the concepts of Kerber with the motivation of allowing for heat treatment at atmospheric pressures and enabling difficult or impossible applications; further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuki with the concepts of Panier with the motivation of limiting defects and removing oxide residues

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                         


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735